Citation Nr: 0100933	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-02 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Chapter 35 educational benefits in the amount of $3,339.73, 
to include the question of whether the indebtedness was 
properly created.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran's period of active service has not been verified 
in connection with this appeal.  The appellant is the 
veteran's son.  

This appeal to the Board of Veterans' Appeals (Board) ensued 
from a September 1998 determination of the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Atlanta, Georgia, which 
denied a waiver of overpayment in the amount of $3473.73 for 
Chapter 35 educational benefits.  The amount of the 
overpayment was later lowered to $3339.73.  

REMAND

This appeal is not yet ready for appellate review.  

The appellant has questioned the creation of this debt.  The 
appellant states that he is unaware of the exact amount of 
money that he received in error.  He related that part of the 
overpayment was waived due to administrative error, and he 
believes that the entire amount was an administrative error.  
It is not clear to the Board from the record how his debt was 
calculated, whether a previous amount paid to the appellant 
because of administrative error and waived was included in 
the overpayment amount, and whether two checks that were 
reissued to the appellant after he was notified of his 
ineligibility to receive the benefits have been included in 
the overpayment charged.  As the calculation of the debt is 
unclear to the Board and the appellant has challenged its 
creation, the case must be remanded for preparation of an 
audit showing how much was paid to the appellant in error and 
when.  Whether the overpayments made by administrative error 
(see decision of April/May 1997) were included in the 
overpayment should be addressed.  In addition, there is an 
unsigned note, received in April 1997, presumably from the 
appellant, asking that two checks, dated February 28, 1997, 
and April 1, 1997, be reissued to him.  These checks would 
have been for the period of ineligibility.  Although complete 
information is not available in the file, it appears that 
these checks were re-issued to the appellant and that he 
cashed them.  In a September 1997 letter he referred to VA 
letters of May and September 1997 concerning repayment of 
$808.00 he owed because of cashing those two checks.  There 
is of record one letter dated May 7, 1997.  It makes no 
reference to a replacement check or checks.  There is no 
letter of September 1997 to the appellant.  The May and 
September 1997 letters relating to these two replacement 
checks and an indebtedness of $808.00 should be associated 
with the file.

As has been held by the United States Court of Appeals for 
Veterans Claims (Court), when an appellant in a claim for 
waiver of recovery of an overpayment challenges the validity 
of the underlying debt, VA must adjudicate the question of 
the validity of the indebtedness.  Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  Therefore, the RO must initially make 
a determination as to whether the indebtedness attributed to 
the appellant is proper. 

Additionally, the appellant was informed by the RO that he 
was not eligible for Chapter 35 benefits because the veteran, 
although determined to be totally disabled, had not been 
determined to be permanently and totally disabled.  However, 
an award was later processed for him from June 1997 to 
April 1998, which ultimately resulted in the alleged 
overpayment.  In a September 1999 letter from the RO, the 
appellant received a letter indicating that his eligibility 
date for Chapter 35 educational benefits was April 1998.  The 
statement of the case provided the appellant shows that his 
award was stopped 4/1/97, that it was stopped 3/31/98, and 
that it was stopped 3/31/97.  The appellant has asserted that 
he finds the notice he has received confusing, and the Board 
is unable to clear up that confusion.

Under the circumstances of this case, it is clear that 
additional action is required.  This case is REMANDED to the 
RO for the following:

1.  Obtain and incorporate into the 
claims file copies of all relevant 
correspondence and evidence relating to 
the current overpayment(s), to include 
letters dated in May and September 1997 
to the appellant concerning overpayment 
of $808.00.  If any correspondence to the 
appellant has come from the VA Debt 
Management Center in St. Paul, copies of 
that correspondence should be obtained, 
or, if such copies are not available, a 
statement from appropriate authority at 
the VA Debt Management Center should be 
obtained, indicating whether any such 
correspondence was sent, the date(s) of 
such correspondence, and the subject of 
the correspondence.  If no correspondence 
to the appellant has gone from the VA 
Debt Management Center, the education 
file should be so noted.

2.  Perform an audit on the debt in 
question.  The audit should show what 
amounts were paid to the appellant and 
when, including the two reissued checks.  
It should reflect what amounts have been 
waived because of administrative error.  
After the audit is prepared, adjudicate 
the validity of the creation of the 
appellant's debt, and notify him of the 
determination, providing a clear, 
understandable, and accurate audit to 
him, including an accurate calculation of 
the amount of the indebtedness.  Allow 
him an appropriate period of time to 
respond. 

3.  Then, the September 1998 waiver 
denial should be readjudicated.  If 
waiver continues to be denied, the 
appellant and his representative, if any, 
must be furnished a supplemental 
statement of the case (SSOC), including 
the question of the creation of the 
indebtedness at issue. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further consideration.  
The appellant need take no action until so informed. The 
purpose of this REMAND is both to obtain clarifying 
information and to accord the appellant due process of law.  
No inference should be drawn regarding the final disposition 
of the claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


